FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of May 31, 2007 (the “Effective
Date”), by and among MARINEMAX, INC., a Delaware corporation (the “Company”) and
each of the other Borrowers set forth on Schedule I attached hereto and by the
reference incorporated herein (each of the Company and each of such Persons
other than the Company, singularly, a “Borrower,” and the Company and all of
such Persons other than the Company, collectively, the “Borrowers”), KEYBANK
NATIONAL ASSOCIATION, a national banking association, both individually (in such
capacity, “KeyBank”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as hereinafter defined), BANK OF
AMERICA, N.A., a national banking association and successor by merger to Banc of
America Specialty Finance, Inc., individually (in such capacity, “BOA”), as
collateral agent (in such capacity, the “Collateral Agent”) and as documentation
agent (in such capacity, the “Documentation Agent”) and the various other
financial institutions as are or may become parties hereto, including, as of the
date hereof, GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION, a Nevada
corporation (“GE Commercial”), NATIONAL CITY BANK, a national banking
association (“National City”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (“Wachovia”), WELLS FARGO BANK, N.A., a national banking
association (“Wells Fargo”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“US Bank”), and BRANCH BANKING & TRUST COMPANY, a North Carolina
corporation (“BB&T”) (KeyBank, BOA, GE Commercial, National City, Wachovia,
Wells Fargo, US Bank, BB&T, and such other financial institutions, collectively,
the “Lenders”), amending that Second Amended and Restated Credit and Security
Agreement dated as of June 19, 2006, by and among Borrowers and Lenders (the
“Agreement”). Unless otherwise defined in this Amendment, all defined terms used
in this Amendment shall have the meaning ascribed to such terms in the
Agreement. This Amendment is entered into in consideration of, and upon, the
terms, conditions and agreements set forth herein.

1. Background. Borrowers and Lenders desire to amend certain provisions of the
Agreement effective as of the date of this Amendment.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Changes to Definition of Fixed Charges Coverage Ratio. The definition of
“Fixed Charges Coverage Ratio” set forth in Section 1.01 of the Agreement shall
be amended to read in its entirety as follows:

“Fixed Charges Coverage Ratio” shall mean:

(i) for the period of four fiscal quarters beginning on April 1, 2007 and ending
on March 31, 2008, the ratio, calculated for Borrowers on a consolidated basis
and in accordance with GAAP for such period, of (a) after-tax net income plus
interest expense, depreciation, amortization, rent (including operating lease
expense), stock-based compensation (as accounted for by the Borrowers pursuant
to Statement of Financial Accounting Standards No. 123R), and any intangible
asset impairment deducted in determining after-tax net income, less Maintenance
Capital Expenditures and dividends on common stock, to (b) interest expense plus
principal amounts paid or scheduled to be paid on Total Funded Debt (excluding
principal payments on revolving loans owing hereunder and balloon payments due
on real estate loans which the Required Lenders in their reasonable discretion
expect to be refinanced), rent (including operating lease expense), treasury
stock acquisitions made by the Borrowers, but only to the extent that such
treasury stock acquisitions exceed seven million five hundred thousand dollars
($7,500,000) in the aggregate, and current maturities of Capital Leases; or

(ii) for all periods other than the four fiscal quarters beginning on April 1,
2007 and ending on March 31, 2008, the ratio, calculated for Borrowers on a
consolidated basis and in accordance with GAAP for such period, of (a) after-tax
net income plus interest expense, depreciation, amortization, rent (including
operating lease expense), stock-based compensation (as accounted for by the
Borrowers pursuant to Statement of Financial Accounting Standards No. 123R), and
any intangible asset impairment deducted in determining after-tax net income,
less Maintenance Capital Expenditures and dividends on common stock, to
(b) interest expense plus principal amounts paid or scheduled to be paid on
Total Funded Debt (excluding principal payments on revolving loans owing
hereunder and balloon payments due on real estate loans which the Required
Lenders in their reasonable discretion expect to be refinanced), rent (including
operating lease expense), treasury stock acquisitions, and current maturities of
Capital Leases.

(b) Changes to Definition of Termination Date. The definition of “Termination
Date” set forth in Section 1.01 of the Agreement shall be amended to read in its
entirety as follows:

“Termination Date” shall mean May 31, 2012; provided, however, that upon the
Company’s request such date may be extended for two successive periods of one
year each with the prior written consent of all of the Lenders for each such
annual extension.

3. Compensation of Lenders. In consideration of the changes to the Agreement
agreed to by the Lenders hereunder, the Borrowers shall pay to the
Administrative Agent for the benefit of the Lenders a one-time fee in the amount
of seventy-five thousand dollars ($75,000), to be divided among the Lenders
based on the respective Pro Rata Percentages. All compensation paid under this
Section 3 shall be made in lawful money of the United States of America in same
day or immediately available funds to an account designated by the
Administrative Agent.

4. Effect on Agreement. Except as specifically amended and modified by this
Amendment, all terms, conditions, covenants and agreements set forth in the
Agreement shall remain in full force and effect. The miscellaneous provisions of
Article IX of the Agreement shall apply with equal force to this Amendment.

4. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one agreement.

[The remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, this First Amendment to the Second Amended and Restated
Credit and Security Agreement has been executed and delivered by the parties
(including 100% of the Lenders) as of the day and year first above written.

“BORROWERS”

MARINEMAX, INC., a Delaware corporation

By: /s/ Kurt M. Frahn
Kurt M. Frahn, Vice President

MARINEMAX OF NEW YORK, INC., a Delaware corporation

By: /s/ Kurt M. Frahn
Kurt M. Frahn, Vice President

MARINEMAX OF SOUTHEAST FLORIDA, LLC, a Delaware limited liability company


MARINEMAX OF MINNESOTA, INC., a Minnesota corporation
MARINEMAX OF SOUTHWEST FLORIDA, LLC, a Delaware limited liability company
MARINEMAX OF CENTRAL FLORIDA, LLC, a Delaware limited liability company
MARINEMAX OF SARASOTA, LLC, a Delaware limited liability company
MARINEMAX OF CALIFORNIA, INC., a California corporation
MARINEMAX OF ARIZONA, INC., an Arizona corporation
MARINEMAX MIDATLANTIC, LP, a Delaware limited partnership
MARINEMAX MOTOR YACHTS, LLC, a Delaware limited liability company
MARINEMAX OF LAS VEGAS, INC., a Delaware corporation
MARINEMAX OF NORTH CAROLINA, INC., a North Carolina corporation
MARINEMAX OF OHIO, INC., a Delaware corporation
MARINEMAX OF UTAH, INC., a Delaware corporation
MARINEMAX TX, L.P., a Texas limited partnership
MARINEMAX OF GEORGIA, INC., a Georgia corporation
BASSETT BOAT COMPANY, a Florida corporation
BASSETT REALTY, L.L.C., a Delaware limited liability company
C & N MARINE REALTY, L.L.C., a Delaware limited liability company
GULFWIND SOUTH REALTY, L.L.C., a Delaware limited liability company
HARRISON’S REALTY, L.L.C., a Delaware limited liability company
HARRISON’S REALTY CALIFORNIA, L.L.C., a Delaware limited liability company
MARINA DRIVE REALTY I, L.L.C., a Delaware limited liability company
MARINA DRIVE REALTY II, L.L.C., a Delaware limited liability company
WALKER MARINA REALTY, L.L.C., a Delaware limited liability company
DUMAS GP, L.L.C., a Delaware limited liability company
MARINEMAX NEW JERSEY GP, INC., a Delaware corporation
MARINEMAX NJ PARTNERS, INC., a Delaware corporation
MARINEMAX OF NEW JERSEY HOLDINGS, INC., a Delaware corporation
MMX GP, LLC, a Delaware limited liability company
MMX HOLDINGS, LLC, a Delaware limited liability company
MMX INTERESTS, LLC, a Delaware limited liability company
MMX MEMBER, INC., a Delaware corporation
MMX PARTNERS, INC., a Delaware corporation
MMX VENTURES, LP, a Delaware limited partnership
11502 DUMAS, INC., a Nevada corporation
DUMAS GP, INC., a Nevada corporation
NEWCOAST FINANCIAL SERVICES, INC., a Delaware corporation
MARINEMAX SERVICES, INC., a Delaware corporation
MARINEMAX U.S.A., INC., a Nevada corporation
DELAWARE AVLEASE, LLC, a Delaware limited liability company
MARINEMAX OF COLORADO, INC., a Delaware corporation
MARINEMAX INTERNATIONAL, LLC, a Delaware limited liability company
BOATING GEAR CENTER, INC., a Delaware corporation
MARINEMAX OF MISSOURI, INC., a Delaware corporation
MARINEMAX REALTY, LLC, a Delaware limited liability company

By: /s/ Kurt M. Frahn
Kurt M. Frahn, Assistant Secretary of each of the additional Borrowers
identified above

“LENDERS”

KEYBANK NATIONAL ASSOCIATION, a national banking association

By: /s/ Brian T. McDevitt
Brian T. McDevitt
Vice President

BANK OF AMERICA, N.A., successor by merger to Banc of America Specialty Finance,
Inc.

By: /s/ John R. Burns
John R. Burns
Vice President

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION, a Nevada corporation

By: /s/ David Campbell
David Campbell
Operations Manager

NATIONAL CITY BANK, a national banking association

By: /s/ Ann M. Garland
Ann M. Garland
Account Officer

WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association

By: /s/ Leslie Fredericks
Leslie Fredericks
Vice President

WELLS FARGO BANK, N.A., a national banking association

By: /s/ David Matter
David Matter
Regional Vice President

U.S. BANK NATIONAL ASSOCIATION, a national banking association

By: /s/ Andrew Hein
Andrew Hein
Vice President

BRANCH BANKING & TRUST COMPANY, a North Carolina corporation

By: /s/ Brigitta A. Lawton
Brigitta A. Lawton
Senior Vice President

“ADMINISTRATIVE AGENT”

KEYBANK NATIONAL ASSOCIATION, a national banking association

By: /s/ Brian T. McDevitt
Brian T. McDevitt
Vice President

“COLLATERAL AGENT” and “DOCUMENTATION AGENT”

BANK OF AMERICA, N.A., successor by merger to Banc of America Specialty Finance,
Inc.

By: /s/ John R. Burns
John R. Burns
Vice President

Schedule I



1.   MARINEMAX OF SOUTHEAST FLORIDA, LLC, a Delaware limited liability company



2.   MARINEMAX OF MINNESOTA, INC., a Minnesota corporation



3.   MARINEMAX OF SOUTHWEST FLORIDA, LLC, a Delaware limited liability company



4.   MARINEMAX OF CENTRAL FLORIDA, LLC, a Delaware limited liability company



5.   MARINEMAX OF SARASOTA, LLC, a Delaware limited liability company



6.   MARINEMAX OF CALIFORNIA, INC., a California corporation



7.   MARINEMAX OF ARIZONA, INC., an Arizona corporation



8.   MARINEMAX MIDATLANTIC, LP, a Delaware limited partnership



9.   MARINEMAX MOTOR YACHTS, LLC, a Delaware limited liability company



10.   MARINEMAX OF LAS VEGAS, INC., a Delaware corporation



11.   MARINEMAX OF NORTH CAROLINA, INC., a North Carolina corporation



12.   MARINEMAX OF OHIO, INC., a Delaware corporation



13.   MARINEMAX OF UTAH, INC., a Delaware corporation



14.   MARINEMAX TX, L.P., a Texas limited partnership



15.   MARINEMAX OF GEORGIA, INC., a Georgia corporation



16.   BASSETT BOAT COMPANY, a Florida corporation



17.   BASSETT REALTY, L.L.C., a Delaware limited liability company



18.   C & N MARINE REALTY, L.L.C., a Delaware limited liability company



19.   GULFWIND SOUTH REALTY, L.L.C., a Delaware limited liability company



20.   HARRISON’S REALTY, L.L.C., a Delaware limited liability company



21.   HARRISON’S REALTY CALIFORNIA, L.L.C., a Delaware limited liability company



22.   MARINA DRIVE REALTY I, L.L.C., a Delaware limited liability company



23.   MARINA DRIVE REALTY II, L.L.C., a Delaware limited liability company



24.   WALKER MARINA REALTY, L.L.C., a Delaware limited liability company



25.   DUMAS GP, L.L.C., a Delaware limited liability company



26.   MARINEMAX NEW JERSEY GP, INC., a Delaware corporation



27.   MARINEMAX NJ PARTNERS, INC., a Delaware corporation



28.   MARINEMAX OF NEW JERSEY HOLDINGS, INC., a Delaware corporation



29.   MMX GP, LLC, a Delaware limited liability company



30.   MMX HOLDINGS, LLC, a Delaware limited liability company



31.   MMX INTERESTS, LLC, a Delaware limited liability company



32.   MMX MEMBER, INC., a Delaware corporation



33.   MMX PARTNERS, INC., a Delaware corporation



34.   MMX VENTURES, LP, a Delaware limited partnership



35.   11502 DUMAS, INC., a Nevada corporation



36.   DUMAS GP, INC., a Nevada corporation



37.   NEWCOAST FINANCIAL SERVICES, INC., a Delaware corporation



38.   MARINEMAX SERVICES, INC., a Delaware corporation



39.   MARINEMAX U.S.A., INC., a Nevada corporation



40.   DELAWARE AVLEASE, LLC, a Delaware limited liability company



41.   MARINEMAX OF COLORADO, INC., a Delaware corporation



42.   MARINEMAX INTERNATIONAL, LLC, a Delaware limited liability company



43.   BOATING GEAR CENTER, INC., a Delaware corporation



44.   MARINEMAX OF MISSOURI, INC., a Delaware corporation



45.   MARINEMAX OF NEW YORK, INC., a Delaware corporation



46.   MARINEMAX REALTY, LLC, a Delaware limited liability company

2